DETAILED ACTION
Claims 1-21 are considered in this office action. Claims 1-21 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 1, 6 and 14, the claim defines that the model is build using a graph theoretic machine learning algorithm which can be interpreted as indicating that the graph is used to build the model however in claim 8 the model is defined as graph. Hence its not clear to the examiner if model is graph or something else. To correct the issue, the examiner suggests adding Claim 2 to Claim 1, Claim 7 to Claim 6 and Claim 15 to Claim 14. 
Additionally Claim 6 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  which component is determining a new causal relationship and how is this new causal relationship is calculated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dinkar et al. (EP2323005B1) in view of Linde et al. (US2016/0321594) and herein after will be referred as Dinkar and Linde. 
  
Regarding Claim 6, Dinkar teaches a method of maintaining an onboard reasoner for diagnosing failures on an aircraft that includes aircraft systems configured to report faults to the onboard reasoner (Para [0001] : “The present invention generally relates to diagnosis and prognosis of complex systems, and more particularly relates to a monitoring system and reasoning architecture for identifying, diagnosing and prognosing adverse events or failures that might be occurring in a complex system and/or in one or more of its subsystems”), the method comprising: 

accessing diagnostic data received from an onboard computer of the aircraft that includes the onboard reasoner, the diagnostic data including a plurality of fault reports of failed tests reported by respective ones of the aircraft systems, and a plurality of diagnosed failure modes of at least some of the aircraft systems that caused the failed tests (Para [0035] : “FIG. 3A is a block diagram that illustrates a simple diagnostic and prognostic monitors (SDPM) 210 in accordance with one exemplary implementation of the disclosed embodiments. The SDPM 210 receives sensor data 204 from one or more subsystems (not illustrated). The SDPM 210 can then perform simple operations such as threshold checking at block 206 and/or rate checking at block 208. For example, the threshold checking block 206 can compare the sensor data 204 to a threshold, and determine whether it is greater than (or less than) a particular threshold. Based on the result of this comparison, the threshold checking block 206 can generate simple binary evidence 212A (also called also called a BIT symptom, such as a failed BIT). The rate checking block 208 can compare the sensor data 204 to a particular rate threshold, and determine whether it is greater than (or less than) the particular rate threshold. Based on the result of this comparison, the rate checking block 208 can generate simple binary evidence 212B. Although the SDPM 210 in this example can perform threshold checking and/or rate checking, it will be appreciated that the SDPM 210 could perform a wide variety of other simple binary checking, comparison and decision functions such as increasing or decreasing signal, etc.”);

 building, using an off-board reasoner, an off-board diagnostic causal model that describes causal relationships between the failed tests and the plurality of diagnosed failure modes, the off-board diagnostic causal model built using a graph-theoretic machine learning algorithm trained using historical diagnostic data (Para [0064]: “In this example, the component layer 710 represents components of the vehicle. The LRU health management layer 720 can represent an electronic control unit attached with an LRU such as propulsion engine, environment control, or landing system. Typically, feature extraction occurs at this layer 720. The AHM layer 730 represents a specific area within an aircraft and may contain some or all of temporal and spatial fusion. The vehicle health management (VHM) layer 740 is a processing layer that sees all the area health managers and may provide some of temporal, causal, and functional fusion. The VHM layer 740 can communicate with the off-vehicle services layer 750. The off-vehicle services layer 750 is a processing layer that can provide functional and causal fusion.”); 

Dinkar does not expressly teaches comparing the diagnostic data to the off-board diagnostic causal model; and based thereon determining a new causal relationship in the causal relationships described by the off-board diagnostic causal model that is new relative to the known causal relationships and updating the onboard diagnostic causal model to further describe the new causal relationship, including producing an updated onboard diagnostic causal model, and uploading the updated onboard diagnostic causal model to the onboard computer using a loadable software airplane part upload tool set. 

Linde teaches comparing the diagnostic data to the off-board diagnostic causal model; and based thereon determining a new causal relationship in the causal relationships described by the off-board diagnostic causal model that is new relative to the known causal relationships (“using a reference relationship based on similar historical data and/or modeled data” [0141] “data correlation may be performed between in field data and manufacturing data in order to determine a relationship. Depending on a comparison between the relationship and a reference relationship it may be concluded whether in-field and/or manufacturing data are inconsistent” [0065] “joining records between the two domains based on the association),

 Linde also teaches updating the onboard diagnostic causal model to further describe the new causal relationship, including producing an updated onboard diagnostic causal model, and uploading the updated onboard diagnostic causal model to the onboard computer using a loadable software airplane part upload tool set (“data correlation may be performed between in field data and manufacturing data in order to determine a relationship. Depending on a comparison between the relationship and a reference relationship it may be concluded whether in-field and/or manufacturing data are inconsistent” [0065] “changing statistical models selected, altering statistical significance thresholds” [0222]).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dinkar to incorporate the teachings of Linde to include determining the new model and updating the model. Doing so would optimize the method for reporting failures in the aircraft. 
	
Similarly Claims 1 and 14 are rejected on the similar rational. 

Regarding Claim 9, Dinkar in view of Linde teaches the method of claim 6. 
However, it is well known method in computer science to find cliques in a graph using graph algorithm. 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dinkar and Linde to incorporate the teachings of obvious to include the graph theoretic algorithm for finding maximal cliques.  

Similarly Claim 3 is rejected on the similar rational. 

Claims 2, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dinkar in view of Linde and in further view of Tamaki (US2006/0047454) herein after will be referred as Tamaki. 

Regarding Claim 7, Dinkar in view of Linde teaches the method of claim 6. 
Tamaki teaches wherein the off-board diagnostic causal model is represented by a graph that includes nodes connected by edges, the nodes representing the failed tests and the plurality of diagnosed failure modes, and the edges indicating the known causal relationships between the failed tests and the plurality of diagnosed failure modes (Fig.15 and #140).

    PNG
    media_image1.png
    545
    583
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dinkar and Linde to incorporate the teachings of Tamaki to include causal model is represented by a graph. Doing so would optimize visual representation of the model. 

Similarly Claims 2 and 15 are rejected on the similar rational. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sarangapani et al. (US 6240343) discloses an apparatus and method for diagnosing an engine using computer-based models in combination with a neural network which reduces the neural network training and updating required is disclosed. The method and apparatus determine modeled values for a plurality of engine parameters as a function of sensed values in a plurality of initial values; sense a plurality of actual values for the engine parameters; and determine a difference between the actual values and the modeled values for the respective engine parameters. The differences are inputted into a neural network which generates an output pattern as a function of the differences and a plurality of weight values. The weight values and the initial values are then updated as a function of a comparison between the output patterns and a desired pattern, and the engine is responsively diagnosed as a function of the output pattern.
Urnes et al. (US5919267) discloses a fault diagnostics system for monitoring the operating condition of a host system, e.g., an aircraft, which includes a plurality of subsystems. The fault diagnostics system is preferably implemented in software running on a high-speed neural network processor. The fault diagnostics system constructs a neural network model of the performance of each subsystem in a normal operating mode and each of a plurality of different possible failure modes. The system preferably dynamically predicts the performance of each subsystem based upon the response of each of the neural network models to dynamically changing operating conditions, compares the actual performance of each subsystem with the dynamically predicted performance thereof in each of the normal and possible failure modes, and determines the operating condition of the host system on the basis of these comparisons. In a preferred embodiment, the determining step is carried out by performing a statistical analysis of the comparisons made in the comparing step, e.g., by employing a comparison voting technique. A related method is also disclosed.
Giordano et al. (US 5544308) discloses a method for automated diagnosis of faults in a system containing repairable parts is performed by selecting a set of faults representing all known failures which can occur among the parts of the system, characterized by symptom data representing the expected passing or failing results for tests applied at selected test locations in the system, generating a fault/symptom matrix of the set of faults mapped to the expected passing and failing results for the selected test locations, then performing actual tests one or more test locations and correlating the actual passing or failing test results to the fault/symptom matrix in order to identify a suspect list of faults. Additional tests may be performed until the suspect list cannot be reduced further. For efficiency, the tests are selected according to which have most diagnostic significance. The design data for the parts of the system are captured and the fault/symptom matrix is preprocessed for diagnostic efficiency and speed during run time. The diagnostic method can be implemented on a single microchip and embedded in a system for on-line diagnosis during system operation, for equipment testing, or even operator training.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668